Powers of attorney to attorneys at law, to sue or defend, are always without seal, unless given by corporations, who can only act by their common seal. These attorneys may enter satisfaction on record, receive the moneys due, cause arrests to be made, and do many other acts. On the contrary, all the instances in West and other books, of letters of attorney to private persons, are under seal, which, to be sure, is some argument that the law requires them to be so. But why a seal in the latter case is necessary when in the former it is not, I cannot well see any good reason. I will consider further of it at another day.
This case being again moved, WILLIAMS, J., gave the judgment of the Court that the defendant be discharged from his imprisonment, the authority to Duncan to cause the arrest not being sufficient, for want of seal.
He was discharged accordingly.
NOTE. — See Whitmore v. Carr, post, 181, which seems contra; and see, also, Dick v. Stokes, 12 N.C. 91, which decides that an agent of the bail must have at least a written authority for arresting and surrendering the principal. *Page 25